Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-3, 5, 6, and 8-24 of J. Meegan et al., US 17/415,378 (Jun. 17, 2021) are pending and under examination.  1-3, 5, 6, 8, 11-20, 23 and 24 are rejected. Claims 9 and 10 are objectionable.  Claims 21 and 22 are in condition for allowance.  

Claim Objections

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Withdrawal Claim Rejections 35 U.S.C. 112(b)

Rejection of claims 1-3, 5, 6, and 8-21 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “non-volatile” is unclear in the context of claim 1 in view of the disclosure is withdrawn in view of Applicant’s amendment.  

Rejection of claims 8-14 and 21 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 8 recitation of “with aromatic or substituted aromatic solvent” is confusing is withdrawn in view of Applicant’s amendments.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over W. Schultz et al., US 4,684,678 (1987) (“Schultz”)

Rejection of claims 1-3 and 15-20 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by W. Schultz et al., US 4,684,678 (1987) (“Schultz”) is maintained for the reasons given in the previous Office action.  

Applicant argues that claim 1 lists “aminobenzene according to structure (II)” as one claim element and “a liquid medium comprising an aromatic or substituted aromatic solvent having a boiling point of greater than or equal to 150°C and from which the di(aminoaryl)fluorene compound is crystallizable” as a separate claim element.  Therefore, claim 1 must be interpreted/construed such that the claimed “aminobenzene” is a different chemical entity than the claimed “aromatic or substituted aromatic solvent”.  Applicant cites Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1250 (Fed. Cir. 2010).  The claim at issue in Becton, Dickinson & Co. listed four separate elements: (1) a needle, (2) a guard, (3) a hinged arm, and (4) a spring means connected the hinged arm.  The court stated that where a claim lists elements separately, the clear implication of the claim language is that the elements are distinct components.  The court held that the spring means was a distinct structural element from the hinged arm.  

This argument is not considered persuasive for the following reasons.  The facts of Becton, Dickinson & Co. are different than at issue here.  The examined claims involve proportions of chemical compounds/solvents, which by nature are not discrete structures (such as, needle, a guard, a hinged arm, and a spring means) as was the case in the mechanical device at issue in Becton, Dickinson & Co.  Further, the claims in Becton, Dickinson & Co. involved patented claims and alleged infringement, where claims are construed to sustain their validity.  On the other hand, the § 102 rejection involves examined claims, which are interpreted under the broadest reasonable interpretation standard.  MPEP § 2111 (“patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity . . . [i]n contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim”).  

As discussed in the previous Office action, In Example 2, Schultz discloses the following preparation of a hindered aminophenylfluorene epoxy resin curing agent of Formula II:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



And in Example 4, Shultz discloses that the procedure of above-discussed Example 2, was used to prepare the following hindered chloroaminophenylfluorene epoxy resin curing agent of Formula II:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Each of Schultz Examples 2 and 4 meet each and every limitation of claim 1, where a first portion of the large excess of Schultz’s 2-methyl aniline or o-chloroaniline are respectively interpreted as the claimed “aminobenzene according to structure (II)” (which undergoes a reaction) and the remaining portion is interpreted as the claimed “a liquid medium comprising an aromatic or substituted aromatic solvent having a boiling point of greater than or equal to 150 °C and from which the di(aminoaryl)fluorene compound is crystallizable” (which does not undergo any reaction and functions as a reaction medium/solvent).  There is nothing unreasonable about this interpretation.  Chemists often use excess liquid reactants as solvents.  See e.g., N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT, page 107 (2000) (“[e]xcess liquid reagents can be used as solvents in neat reactions”).  

Applicant has chosen the broad claim 1 term “an aromatic or substituted aromatic solvent”, in which the only constraints are that: (1) it be aromatic; (2) have a boiling point greater than or equal to 150°C; and (3) from which the di(aminoaryl)fluorene compound is crystallizable.  The excess 2-methyl aniline or o-chloroaniline employed by Schultz Examples 2 or 4 clearly meet this claim 1 recitation; particularly, under a broadest, reasonable interpretation standard.  Further, Applicant has not provided any disclosure/definition in the specification that would preclude such interpretation. 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8, 15-20, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over E. Chen et al., CN 104926667 A (2015) (“Chen”) in view of W. Schultz et al., US 4,684,678 (1987) (“Schultz”) for the reasons given in the previous Office action supplemented below to account for claim amendments, new claims added, and some claims cancelled.

Claims 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over W. Schultz et al., US 4,684,678 (1987) (“Schultz”) alone or Schultz in further view of N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT (2000) (“Anderson”) for the reasons given in the previous Office action supplemented below in view of claim amendments, new claims added, and some claims cancelled.

Claims 11-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen in view of Schultz as above in further view of N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT (2000) (“Anderson”) for the reasons given in the previous Office action supplemented below in view of claim amendments, new claims added, and some claims cancelled.

New claim 24 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen in view of Schultz as above in further view of N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT, Chapter 11, pages 223-247 (2000) (“Anderson-2”).  


The Prior Art

The cited prior art references (Schultz, Chen, and Anderson) were discussed in detail in the previous Office action.  

N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT, Chapter 11, pages 223-247 (2000) (“Anderson-2”)

New reference Anderson-2 is cited as a new § 103 reference respecting new claim 24.  Anderson-2 teaches that “[s]eed crystals are added to solutions of compounds adjusted to the metastable conditions in order to prompt good crystal growth”.  Anderson-2 at page 228.  

Claims 1-3, 8, 15-20, and 23 Are Obvious over Chen in view of Schultz

Claims 1-3, 8, 15-20, and 23 are obvious over Chen in view of Schultz because one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify the following Chen working Example:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


by replacing SO42-/TiO2 with methanesulfonic acid as the catalyst because Shultz’s Example 4 teaches the same reaction but employs methane sulfonic acid as the catalyst.  The use of methanesulfonic acid in place of SO42-/TiO2 in the Chen working Example represents simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B).  

Upon such modification, one of ordinary skill arrives at each and every limitation of instant claims 1-3, 15-20, and 23 for the same reasons discussed above for Schultz in the § 102 rejection.  That is, as with Schultz, the Chen working example employs o-chloroaniline (bp = 209 [Symbol font/0xB0]C) in molar excess in the reaction medium which therefore meets the claim 1 limitation of:

liquid medium comprising an aromatic or substituted aromatic solvent having a boiling point of greater than or equal to 150°C and from which the di(aminoaryl)fluorene compound is crystallizable

because Chen isolates the solid product from the reaction medium by cooling and filtering.  

Respecting claim 8, one of ordinary skill in the art motivated to wash the product isolated by filtration (i.e., the filter cake) with toluene thereby meeting the claim 8 recitation of “further comprising washing the di(aminoaryl)fluorene compound with an additional aromatic or substituted aromatic solvent”.  Toluene is an obvious choice for washing the product filter cake because toluene was used as part of the Chen solvent system during the reaction.  Use of toluene as the washing agent therefor optimizes recovery of solvents and unreacted starting materials from the filtrate because fewer substances are present than if a different washing agent was used.  

Claims 5 and 6 Are Obvious over Schultz Alone or Schultz in view of Anderson

One of ordinary skill in the art is motivated to optimize the synthesis of Schultz Examples 2 and 4 in view of Schultz’s teaching that the product is a useful curing agent.  Towards such optimization, one of ordinary skill is motivated in view of Schultz alone or Schultz in view of Anderson to recover the excess methylaniline or chloroaniline (by “recycling the filtrate from step (c) to step (a)”) for reuse in another reaction to form the same product thereby optimizing reaction efficiency.  MPEP § 2144.05 (II) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).  As such, one of ordinary skill meets each and every limitation of claim 5.  

Respecting claim 6, the filtrate of Schultz Examples 2 and 4 clearly comprises “solvent, unreacted aminobenzene, . . . di(aminoaryl)fluorene compound, and acid catalyst”.  However, Schultz does not explicitly disclose that the filtrate comprises “unreacted fluorenone compound according structure (I)”.  However, the Schultz Example 2 and 4 filtrate inherently comprises at least some unreacted fluorenone (even one molecule) thereby meeting each and every limitation of claim 6.  In this regard, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  MPEP § 2112 (IV).  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.  MPEP § 2112 (IV).  The theory of inherency relied upon in the assertion Schultz Example 2 and 4 filtrate inherently comprises at least some unreacted fluorenone is the instant specification.  The specification teaches that:

[00047] The reaction of the fluorenone compound according structure (I) with the aminobenzene according structure (II) in the solvent and in the presence of the catalyst produces a crude product mixture comprising di(aminoaryl)fluorene compound, solvent, unreacted aminobenzene, unreacted fluorenone compound according structure (I), and acid catalyst.

Specification at page 8, [0047]; see also Id. at page 10, [00053].  There is no proscription of using Applicant’s own specification to show inherency of subject matter in a prior art reference.  MPEP § 2112.  And there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  MPEP § 2112(II).  


Claims 11-14 Are Obvious over Chen in view of Schultz as Above in Further View of Anderson

Claims 11-14 are obvious over Chen in view of Schultz as above in further view of Anderson because one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify the Chen working Example as discussed above for claim 8 and then to further perform the claim 11 and 12 operations of:

11. The method of claim 8, further comprising washing the washed di(aminoaryl)fluorene compound with water, a (C1-C4)alkanol, or a mixture thereof.

12. (Original) The method of claim 11, wherein the di(aminoaryl)fluorene compound is washed with a mixture of 10 to 90 parts by weight (C1-C4)alkanol and 10 to 90 parts by weight water.


by washing with the filter cake obtained from the modified Chen process with a (C1-C4)alkanol or water mixture in order to displace the higher boiling “aromatic or substituted aromatic solvent” with a lower boiling solvent for ease in drying or further remove impurities as taught by Anderson and/or Schutlz.  Schultz Examples 1, 2, 4 (which as discussed above are directed to the same products as claimed) teach the use of ethanol and methanol as filter cake washing solvents.  And as discussed above, Anderson teaches that a reason for applying a wash to a wet cake is to displace the solvent with another solvent, usually a lower-boiling solvent to ease drying of the product and/or to remove impurities.  Alcohols and water are commonly used solvents as evidenced by Anderson at page 98.   

An obvious to try rational supports the above § 103 rejection.  MPEP § 2143(I)(E).  Anderson recognized a design/process need for washing a filter cake to remove impurities or displace a higher boiling solvent with a lower boiling solvent.  There are a finite number of identified, predictable potential solutions for a solvent to wash a filter cake.  One of ordinary skill in art seeking to wash the filter cake obtained by the modified Chen process could have employed a (C1-C4)alkanol or a mixture of water/(C1-C4)alkanol with a reasonable likelihood of success in view of Anderson’s teaching that these are commonly used solvents; or particularly in view of Schultz’s teaching that both methanol and ethanol are used as filter cake washing solvents for the same products as claimed.  MPEP § 2143(I)(E).  

Respecting claims 13 and 14 one of ordinary skill in the art is motivated to remove all the impurities by such washing in order to obtain a more pure product for subsequent use as a curing agent.  For example, Schultz Example 1 discloses that the product (depicted below, which is the same product claimed) 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


was washed with cold ethanol until the effluent was colorless and there was obtained 35 g of pure white crystals melting at 200-201 [Symbol font/0xB0]C.

Claim 24 Is Obvious over Chen in view of Schultz as Above in Further View of 

New claim 24 is obvious over Chen and Schultz as above, in further view of Anderson because one of ordinary skill in the art is motivated to perform the claim 24 step of “adding a quantity of di(aminoaryl)fluorene compound in crystalline form to the crude product mixture to seed crystallization of the di(aminoaryl)fluorene compound” in view of Anderson-2’s teaching that seed crystals are added to solutions of compounds adjusted to the metastable conditions in order to prompt good crystal growth.  


Applicant’s Argument

Applicant argues that the listing of claim elements separately clearly implies those elements are distinct components of the claimed invention. Applicant submits that Chen does not disclose an aminobenzene and a solvent with high boiling point of greater than or equal to 150°C.  This argument is not persuasive for the same reasons given above in the § 102 rejection.  

Applicant further argues that the substitution of an insoluble solid catalyst with a soluble acid catalyst as presented by the Examiner is contrary to Chen's teaching, and therefore, would not have been obvious. Applicant argues that Chen specifically mentions US 4684678 (Schultz) in the Background section and states that the present invention uses a solid acid catalyst to solve the serious problem of organic acids and inorganic acid catalyst that are used in the existing methods.  Applicant argues that if a proposal for modifying the prior art in an effort to attain the claimed invention causes the art to destroy its intended function, then the requisite motivation to make the modification would not have existed. Applicant cites In re Ratti, 270 F.2d 810, 813 (CCPA 1959).  

This argument is not considered persuasive for the following reasons.  In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959), the claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. MPEP § 2143(VI).  The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.  MPEP § 2143(VI).  Different from the facts and issue in In re Ratti, the § 103 rejection at issue proposes no substantial reconstruction, merely the substitution of one known catalyst for another to yield predicable results.  MPEP § 2143(I)(B).  

Subject Matter Free of the Art of Record

Claims 9-10 and 21-22 are free of the art of record.  The closest prior art of record is W. Schultz et al., US 4,684,678 (1987) (“Schultz”), E. Chen et al., CN104926667A (2015) and N. G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT, 27-52, 81-111 (2000) (“Anderson”) all of which are discussed in detail above. 

Claim 9-10 and 21-22 recite ortho-dichlorobenzene as the solvent.  Neither Schultz nor Chen provide guidance regarding solvent selection in the claimed reaction.  Anderson teaches routine methods of solvent selection in organic synthesis.  E.g., see Anderson at page 83 et seq.  Anderson thus teaches that solvent selection is a result-effective variable.  MPEP § 2144.05(II)(B).  However, none of the cited references provide any particular reason or motivation to one of ordinary skill in the art to choose ortho-dichlorobenzene as the solvent in the claimed reaction (on include it in the reaction medium).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622